Case: 10-40154 Document: 00511422628 Page: 1 Date Filed: 03/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 24, 2011
                                     No. 10-40154
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

WALTER AGUILAR-QUEVEDO,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-484-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Walter Aguilar-Quevedo appeals his convictions for possession with intent
to distribute more than 1,000 kilograms of marijuana and for conspiracy to
engage in the same crime.          Aguilar-Quevedo argues that the evidence was
insufficient to support his convictions.             Specifically, he asserts that the
government presented circumstantial evidence of his knowledge of the
conspiracy and the marijuana. He contends the government’s case was based
only on speculation.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40154 Document: 00511422628 Page: 2 Date Filed: 03/24/2011

                                  No. 10-40154

      The standard of review in assessing the sufficiency challenge is “whether,
considering all the evidence in the light most favorable to the verdict, a
reasonable trier of fact could have found that the evidence established guilt
beyond a reasonable doubt.” United States v. Mendoza, 226 F.3d 340, 343 (5th
Cir. 2000). Direct and circumstantial evidence are weighed equally, and it is not
necessary that the evidence exclude every reasonable hypothesis of innocence.
Id. “All credibility determinations and reasonable inferences are to be resolved
in favor of the verdict.” United States v. Resio-Trejo, 45 F.3d 907, 911 (5th Cir.
1995).
      To prove that Aguilar-Quevedo committed this crime of conspiracy, the
government was required to show (1) an agreement with another person to
possess with the intent to distribute a controlled substance, (2) Aguilar-
Quevedo’s knowledge of the agreement, and (3) his voluntary participation in the
conspiracy. See United States v. Percel, 553 F.3d 903, 910 (5th Cir. 2008). A
conspirator’s knowledge and intent may be demonstrated with circumstantial
evidence; the defendant need not have known all of the details of the conspiracy.
United States v. Judd, 889 F.2d 1410, 1415 (5th Cir. 1989).
      To establish this offense of possession with the intent to distribute, the
government had to prove beyond a reasonable doubt that Aguilar (1) had
knowledge of the controlled substance, (2) had possession of it, and (3) had the
intent to distribute it. See United States v. Delgado, 256 F.3d 264, 274 (5th Cir.
2001). “The knowledge element in a possession case can rarely be established
by direct evidence.” United States v. Mendoza, 522 F.3d 482, 489 (5th Cir. 2008)
(quotation marks and citation omitted). “A jury may infer knowledge from the
defendant’s control over a vehicle containing contraband unless the drugs are
hidden in compartments, in which case proof of the defendant’s knowledge
depends on inference and circumstantial evidence.” United States v. Garcia-
Flores, 246 F.3d 451, 454 (5th Cir. 2001).



                                        2
    Case: 10-40154 Document: 00511422628 Page: 3 Date Filed: 03/24/2011

                                 No. 10-40154

      There was evidence here that Aguilar-Quevedo was nervous. When the
canine handler was walking his dog around the 18-wheeler truck, Aguilar-
Quevedo’s hands were shaking, he was speaking in a quiet tone, and he was
shifting uncomfortably in his seat. Aguilar-Quevedo informed Agent Griffith
during questioning that he was responsible for all items in the truck. He also
provided inconsistent statements to Agent Ramirez and Agent Griffith. His
statements conflicted with the time records of Chip Berry Produce and with the
weight receipts from the truck stop.
      Henry Munoz was a passenger in Aguilar-Quevedo’s truck when the
marijuana was discovered.      His testimony was inconsistent with Aguilar-
Quevedo’s statements. Additionally, Munoz’s explanations of the events and the
purported plan to transport the marijuana were implausible. Moreover, Aguilar-
Quevedo was in physical possession of the 18-wheeler truck, which contained
approximately 2,600 pounds of marijuana.        This amount of marijuana was
sufficiently large for the jury to infer that Aguilar-Quevedo would not have been
entrusted with it without being a part of the conspiracy. See United States v.
White, 219 F.3d 442, 447-48 (5th Cir. 2000). The evidence was sufficient for a
rational trier of fact to conclude beyond a reasonable doubt that Aguilar-Quevedo
had knowledge of the conspiracy and the drugs in his possession. See id. His
argument is without merit.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3